PER CURIAM.
' This is an appeal from an order dismissing appellant’s action seeking uninsured motorist *798benefits, with leave to amend, for failure to join an indispensable party; and transferring the action from the First Judicial Circuit to the Thirteenth Judicial Circuit pursuant to section 47.122, Florida Statutes (1993), “[f]or the convenience of the parties or witnesses or in the interest of justice.” We conclude that the estate of the deceased uninsured motorist is not an indispensable party to the action; and that, on the record before us, it was an abuse of discretion to transfer the action to the Thirteenth Judicial Circuit. Accordingly, the order appealed is reversed.
REVERSED.
WOLF, WEBSTER and MICKLE, JJ., concur.